Case: 20-60806      Document: 00515935239         Page: 1     Date Filed: 07/13/2021




              United States Court of Appeals
                   for the Fifth Circuit                                   United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                                                              July 13, 2021
                                  No. 20-60806
                                                                             Lyle W. Cayce
                                Summary Calendar                                  Clerk


   Junior Ricketts,

                                                                        Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                      Respondent.


                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                               BIA No. A027 024 434


   Before Haynes, Ho, and Wilson, Circuit Judges.
   Per Curiam:*
          Junior Ricketts petitions this court to review the administrative
   reinstatement of his prior order of removal. He challenges the determination
   by the immigration judge (IJ) that he was not credible and thus had not
   established a clear probability of persecution or torture if he were returned to


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60806        Document: 00515935239              Page: 2       Date Filed: 07/13/2021




                                         No. 20-60806


   Jamaica. Before this court, Ricketts contends that the asylum officer who
   conducted his reasonable fear interview failed to provide reasons for
   determining that he was not credible. He maintains that the IJ failed to give
   adequate weight to his corroborating evidence. Ricketts asserts that the
   IJ should have accepted his consistent testimony about the assaults and
   torture he suffered in Jamaica and that his prior assertions of United States
   citizenship did not call into question his credibility because he truly believed
   he was a citizen, even though the agency and the federal courts had ruled
   otherwise. He insists that he should be allowed to seek relief under the
   Convention Against Torture (CAT) because a lack of credibility does not
   foreclose a request for such relief.
           We review a factual finding that an alien is ineligible for withholding
   of removal or relief under the CAT for substantial evidence.                        Zhang
   v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005). 1 “An IJ may rely on any
   inconsistency or omission in making an adverse credibility determination as
   long as the totality of the circumstances establishes that an asylum applicant
   is not credible.” Wang v. Holder, 569 F.3d 531, 536 (5th Cir. 2009) (internal
   quotation marks and citation omitted). We will “defer therefore to an IJ’s
   credibility determination unless, from the totality of the circumstances, it is
   plain that no reasonable fact-finder could make such an adverse credibility
   ruling.” Id.
           Ricketts has not shown that the record compels a finding that his
   testimony and evidence were credible.                 Id. at 537.      Contrary to his
   contentions, the asylum officer provided reasons for determining that
   Ricketts was not credible. Moreover, the credibility determination was


           1
             The respondent suggests that a more deferential “facially legitimate and bona fide
   reason” standard of review should apply. We decline to address this issue because Ricketts
   is not entitled to relief under the substantial evidence standard.




                                                2
Case: 20-60806    Document: 00515935239          Page: 3   Date Filed: 07/13/2021




                                  No. 20-60806


   supported “by specific and cogent reasons derived from the record.” Zhang,
   432 F.3d at 344. Accordingly, Ricketts’s petition for review is DENIED.




                                       3